DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a drive unit for a bicycle trainer, classified in A63B21/22.
II. Claims 13-17, drawn to a bicycle trainer, classified in A63B22/0605.
III. Claims 18-20, drawn to a frame for a bicycle trainer, classified in A63B22/00 and A63B22/06.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention I requires a body rotatably attached to the housing, and an axle rotatably attached to the housing, the axle being operatively connected to the body, such that the body is driveable via the axle, the body and the axle rotatably being attached to the housing, and the axle being operatively connected to the body is not required in Invention II. On the other hand, Invention II requires a flywheel rotatably attached to the housing and a frame having one or more supports, and a second guide within or supported by the one or more supports and wherein the drive unit is removably attached to the frame. Invention I does not require a flywheel and one or more supports and wherein the drive unit is removably attached to the frame. As such Invention I and . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention I requires a body rotatably attached to the housing, and an axle rotatably attached to the housing, the axle being operatively connected to the body, such that the body is driveable via the axle, the body and the axle rotatably being attached to the housing, and the axle being operatively connected to the body is not required in Invention III. On the other hand, Invention III requires a frame that comprises two supports, a mounting plate extending between the two supports and one or more captive fasteners extending away from the mounting plate, and a flywheel rotatably attached to the housing, none of which are required in Invention I. As such, Invention I and Invention III, each have materially different design, mode of operation, function or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can Invention II requires a frame having one or more supports and the drive unit being removably attached to the frame. The drive unit being removably attached to the frame is not required in Invention III. On the other hand, Invention III requires a frame having two supports, a mounting plate extending between the two supports; and one or more captive fasteners extending away from the mounting plate, which are not required in Invention II. As such, Invention II and Invention III, each have materially different design, mode of operation, function or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different Class/Subclass searches, different search terms and queries are required for each of the Inventions I-III. For instance, Invention I requires searching for an axle rotatably attached to the housing, and being operatively connected to the body which is not required in Inventions II and III; Invention II requires searching for the drive unit being removably attached to the frame which is not required in Inventions I and III; and invention III requires searching for two supports, a mounting plate extending 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Mr. Gause on 12/07/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784